ORDER
Pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio, effective December 7, 1998, the five-judge commission appointed to consider the above-cited matter met by telephone conference on December 7, 1998, Gorman, J., not participating, to consider the report of the hearing panel of the Board of Commissioners on Grievances and Discipline filed with the Supreme Court of Ohio on November 25,1998.
Having considered the report of the hearing panel and the record in this proceeding to date, the five-judge commission hereby orders that the parties may file written briefs not to exceed fifteen pages with the Clerk of the Supreme Court no later than January 15, 1999. The parties may file reply briefs not to exceed ten pages no later than January 22,1999. In addition to any other matters raised by the parties, the briefs shall address the issue of the complainant’s entitlement to reasonable and necessary attorney’s fees incurred by him in prosecuting this grievance. If fees are determined by the commission to be appropriate, additional documentation will be requested from the parties. Briefs shall be filed in the manner set forth in the Supreme Court’s order of December 1, 1998 appointing the five-judge commission with a copy served on opposing counsel.
BY ORDER OF THE COMMISSION.
Richard A. Dove Secretary of the Commission